Gilbert, J.
1. The assessment against respective abutting property owners for the construction of sewers, at $1.50 per lineal foot, is fixed by the amendment of the charter of the City of Atlanta, enacted by the *223General Assembly in 1925, and is therefore binding upon the city. Ga. Laws 1925, pp. 839, 840.
No. 6582.
October 9, 1928.
2. The act of the General Assembly cited next above does not contravene the due-process clause of the State constitution (Civil Code, § 6359) for any reason assigned.
3. In fixing the amount to be assessed against 'owners of abutting property to cover the cost of constructing lateral sewers and connections therewith to private property, the cost of building, repairing, and upkeep of trunk sewers and disposal plants may be considered; and for the privilege of connecting with such trunk lines a reasonable sum may be added to the actual cost of lateral sewers and property connections. The amount added, in the present case, is not shown to be unreasonable or confiscatory. Georgia R. &c. Co. v. Decatur, 137 Ga. 537 (2), 541 (73 S. E. 830, 40 L. R. A. (N. S.) 935).
4. It would seem only reasonable and fair to the property-owner for the city to include in one assessment and one fi. fa. the total amount assessed, especially where the property is all in one body, though divided into several lots. We must presume that the city will yet comply with this request, although its refusal is not alone ground for reversing the judgment.
5. The court did not err in refusing to grant an interlocutory injunction for any reason assigned. Moreover, while that issue is not raised, the petitioner had an adequate remedy at law by illegality, and for that reason the court did not err.

Judgment affirmed.


All the Justices concur, except Russell, G. J., and Sill, J., who dissent.

H. A. Etheridge, for plaintiff.
J. L. Mayson and G. S. Winn, for defendant.